Name: Commission Regulation (EC) No 1081/2004 of 8 June 2004 derogating from Regulation (EC) No 1431/94 as regards the validity of import licences in the poultrymeat sector
 Type: Regulation
 Subject Matter: Asia and Oceania;  agricultural activity;  animal product;  international trade;  tariff policy
 Date Published: nan

 9.6.2004 EN Official Journal of the European Union L 204/3 COMMISSION REGULATION (EC) No 1081/2004 of 8 June 2004 derogating from Regulation (EC) No 1431/94 as regards the validity of import licences in the poultrymeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), and in particular Article 3(2) thereof, Whereas: (1) Article 5 of Commission Regulation (EC) No 1431/94 of 22 June 1994 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products (2) lays down rules concerning the validity of import licences. (2) Commission Decision 2004/122/EC of 6 February 2004 concerning certain protection measures in relation to avian influenza in several Asian countries (3) has suspended importation of a number of poultry products from several countries, including Thailand, until 15 August 2004. This might have prevented some operators from using the imports licences for imports from Thailand issued for the period 1 January to 31 March 2004. In consequence, the period of validity of those licences should be extended until 30 September 2004. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from the first paragraph of Article 5 of Regulation (EC) No 1431/94, validity of the licences issued for the period from 1 January to 31 March 2004 for products with group 2 imported from Thailand shall be extended until 30 September 2004. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 156, 23.6.1994, p. 9. Regulation as last amended by Regulation (EC) No 1043/2001 (OJ L 145, 31.5.2001, p. 24). (3) OJ L 36, 7.2.2004, p. 59.